Citation Nr: 0105004	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  96-13 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to August 
1971.

When the appeal of the disability evaluation for the 
veteran's service-connected left knee was last before the 
Board of Veterans' Appeals (the Board) in April 1998, it was 
remanded to the Department of Veterans Affairs (VA) Atlanta, 
Georgia, Regional Office (RO) for additional development.  
Following the completion of that development, the case was 
returned to the Board in January 2001, and is now ready for 
further appellate review.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. The veteran's left knee disability, characterized as 
traumatic arthritis with residuals of multiple surgeries, has 
been manifested by limitation of range of motion, including 
limitation due to pain, no greater than from 30 degrees of 
extension to 90 degrees of flexion, without recurrent 
subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for an increased rating for the veteran's 
service-connected left knee disability are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103(a), 
4.7, 4.14, 4.40, 4.45, 4.59, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has attempted to obtain all available treatment records 
and attempted to have the veteran examined.  In that regard, 
it is noted that the veteran failed to respond to several 
requests for information from the RO pursuant to their 
attempts to obtain the veteran's most current treatment 
records.  It is further noted that the veteran failed to 
appear at a scheduled VA examination of his left knee.  The 
VA has fulfilled its duty to assist the veteran in obtaining 
the facts pertinent to his claims for an increased disability 
rating.

Factual Background

Service medical records reveal that the veteran sustained a 
twisting injury to the left knee in June 1970.  In July 1970, 
a torn left medial meniscus was excised.  The veteran was 
hospitalized for one day in October 1970; internal 
derangement of the left knee with recurrent effusion was 
diagnosed.  Examination pursuant to a May 1971 Medical 
Evaluation Board revealed the veteran's complaints of 
anterior knee pain with certain motions and a history of 
occasional locking.  There was also noted an inability to 
fully extend or flex knee for periods of several minutes, 
relieved by manipulation in the patella area.  The diagnoses 
were torn medial meniscus and chondromalacia, left knee.  The 
veteran was assigned limited duty for 6 months, but requested 
instead discharge due to disability.  Based on findings of 
the Physical Evaluation Board, the veteran was discharged 
with severance pay.  

In an October 1971 rating decision, service connection was 
granted for postoperative arthrotomy and excision torn left 
medial meniscus with chondromalacia and assigned a 20 percent 
disability evaluation under diagnostic code 5257.  

A January 1973 VA examination showed flexion of both knees to 
the full extent, but some joint discomfort in the left upon 
full flexion.  There was no swelling or effusion of the left 
knee.  The pertinent diagnosis was chronic chondromalacia, 
left knee, minimal.  

Upon VA examination of the left knee in April 1976, the 
veteran complained of mild discomfort on prolonged weight 
bearing, but no lost motion or locking.  Examination revealed 
full range of movement of 140 degrees of flexion to the null 
point extension.  Diagnoses were postoperative medial 
meniscectomy, left knee; chondromalacia patella.  X-rays 
revealed intra-articular loose bodies in the medial joint 
space.  

In January 1984, the veteran sustained a work-related fall 
with a twisting injury to his left knee when a pallet of meat 
struck the knee.  Physical examination indicated internal 
derangement in the lateral compartment of his left knee.  X-
rays reveal medial joint narrowing.  The veteran was unable 
to fully extend or flex the knee without exquisite pain.  
There was a 4+ positive Apley for lateral meniscus pathology 
or lateral compartment derangement.  The veteran underwent 
arthroscopy of the left knee that revealed defects 
representing significant degenerative joint disease involving 
the lateral compartment primarily and the medial compartment 
as well.  The veteran underwent intra-articular debridement 
of these articular defects with antra-articular drilling of 
these defects via the arthroscope.  He was maintained in a 
knee immobilizer in non-weight bearing status for 6 weeks.  

Upon VA examination in June 1984 the veteran walked without a 
limp and without difficulty.  Range of motion was normal with 
excellent stability.  There was no effusion or periarticular 
reaction.  

Upon VA examination in June 1985, non-weight-bearing flexion 
was a full 140 degrees, with some resistance at full 
extension, but this was overcome to an extension null-point.  
The cruciate and collateral ligaments appeared taut, and 
there was no joint locking.  The diagnoses were post-
operative state arthrotomy and medial meniscectomy, left knee 
with subsequent arthroscopic surgery; degenerative joint 
disease, moderately severe, left knee with complaints of 
joint locking.  

In July 1987, following complaints of decreased range of left 
knee motion with pain, and an assessment of severe post-
traumatic degenerative arthritis shown on x-ray, the veteran 
underwent left knee surgery, which consisted of debridement 
of the knee with removal of osteophytes, shaving of the 
medial condyle and trochlear notch and patella; partial 
synovectomy; and removal of loose bodies.  By November 1987, 
it was noted that the veteran was doing extremely well for 
his debridement, and that he was able to walk without a limp 
and without too much pain.  

In March 1989, it was noted that the veteran continued to 
have a severe problem with his left knee with chronic 
swelling and pain, and one episode of locking that stayed 
locked for some time.  Examination of the left knee revealed 
that it lacked about 15 degrees each of full extension and 
full flexion.  

Similar complaints persisted until April 1992, when surgery 
was recommended.  In May 1992, although a knee fusion and 
total knee replacement were considered, arthroscopy of the 
left knee with partial lateral meniscectomy were performed.  
This surgery consisted of arthroscopic debridement and 
removal of osteophytes.  By July 1992, the veteran still 
reported discomfort in the left knee.  On examination, 
however, the veteran had good motion and no swelling.  There 
was some tenderness in and about the knee.  Popping and 
cracking were also noted.  

Examination of the veteran's left knee in July 1993 revealed 
crepitance and decreased range of motion in both knees.  
There was some mild tenderness in the lateral joint line of 
the left knee.  It was noted that the veteran would need a 
total knee replacement on the left at some time in the future 
but would try conservative measures first, including straight 
leg raising and bicycle riding.  

Upon VA examination in August 1993, the veteran complained of 
pain and instability due to arthritis in both knees, 
requiring his use of a cane or crutch for walking.  He noted 
that the knee swells and locks.  Examination revealed that 
although the veteran was in a wheelchair, he was able to walk 
with a cane, but with discomfort.  Examination of the left 
knee revealed a series of well-healed scars (5.5 centimeters 
each) on the medial aspect of the kneecap and medial surface 
of the knee, and some small arthroscopic surgical scars on 
the extensor surface of the joint.  Knee extension was zero 
degree on the right and 22 degrees on the left.  Knee flexion 
was 140 degrees on the right and 115 degrees on the left.  
Any effort to articulate the left knee passively caused 
discomfort.  There was no apparent laxity of the cruciate 
ligaments of the joint.  The circumference of the thighs were 
18 inches bilaterally.  The circumference of the knees was 16 
1/2 inches on the left and 16 1/4 inches on the right.  The 
circumference of the calves were 15 inches bilaterally.  The 
diagnosis was post-traumatic osteoarthritis of the left knee 
with objective findings.  X-rays revealed irregular narrowing 
of the medial compartment of the left knee and an additional 
irregularity in the lateral compartment that was thought to 
represent a loose body.   

Based upon the foregoing evidence, in an August 1993 rating 
decision, the disability evaluation of the veteran's left 
knee disorder, characterized as postoperative residuals of a 
left knee injury with traumatic arthritis, was increased from 
20 percent to 40 percent under diagnostic code 5010-5261.  

By March 1994, it was noted that the veteran was having 
difficulty with both knees, the left worse than the right.  
This included decreased range of motion and crepitance.  
Major arthroscopic debridement of the left knee was 
performed.  In April 1994, it was noted that the veteran was 
doing ok, and the wounds were healing nicely.  On June 8, 
1994, the veteran was noted by his private orthopedist to 
still have effusion.  Quad atrophy was also noted.  The 
veteran's left knee motion was almost to full extension and 
back to about 90 to 95 degrees flexion.  The veteran's 
orthopedist stated that with as much arthritis as the veteran 
has, this was about the extent of the motion that he could 
expect.  

In June 1994, the veteran filed the current claim for an 
increased evaluation of his service-connected left knee 
disorder.  The June 10, 1994 VA examination report evidences 
range of motion measurements at 90 degrees flexion and +35 
degrees extension.  The examiner noted the presence of 
effusion in the left knee joint but noted no ligamentous 
laxity or instability.  

Examination by the veteran's treating orthopedist in 
September 1994 revealed the veteran to be no better that he 
had been in the June 1994 follow-up examination.  He still 
had swelling and pain in the left knee and lacked full 
extension.  He had pain with rest and pain with activity.  
The veteran was told to get back on his cane and to continue 
with his exercises.  

In May 1995, the veteran fell on his left knee.  X-rays 
showed no acute injury but severe post traumatic arthritis, 
especially on the medial side as well as patellofemoral joint 
with multiple osteophytes, possibly even loose bodies, and 
destruction of the condyles.  A May 1995 statement proffered 
by Dr. L., the veteran's treating orthopedist asserts that 
the veteran has experienced "extreme loss of motion and 
severe arthritic changes" in his left knee joint.  

By June 1995, the veteran was scheduled by his private 
physician for left total knee replacement surgery to take 
place in August 1995 upon approval from VA.  Private 
treatment records of August 1995 revealed, however, that the 
VA had instead decided to do the total knee replacement.  The 
veteran decided against that option and would instead try to 
last as long as he could.  The veteran's private physician 
agreed that would be the best thing for him to do.  

The most recent VA examination report of record is dated in 
December 1995.  The veteran then complained that his right 
knee was more problematic than his left.  He stated he was 
unable to squat at all, and that prolonged standing caused 
pain.  Upon examination, the left knee demonstrated a mild 
clinical effusion with fullness just above the kneecap in the 
distal thigh.  Medially in the left knee, there were two 
three-inch scars and four punctuate arthroscopy scars 
anteriorly.  Both knees demonstrated what was described as an 
allowable 140-degree flexion range.  Extension motion was 
measured at "null."  The examiner noted that the veteran 
experienced discomfort upon full flexion and extension, and 
further observed that the veteran was not able to stand and 
squat.  The diagnoses were:  Postoperative state open 
arthrotomy with four subsequent arthroscopes, left knee, 
following active duty left knee injury; and degenerative 
joint disease, both knees, clinical.  

Pursuant to the Board's April 1998 remand, the veteran was 
scheduled for an examination in December 1998, but failed to 
appear for that examination.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.

Although review of the recorded history of a service- 
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2 (2000), the regulations do 
not give past medical reports precedence over current 
findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board has considered all medical evidence of record 
relating to the veteran's left knee in making a 
determination.  The Board finds that the veteran's left knee 
disability does not warrant an evaluation greater than 40 
percent.

Preliminarily, it is noted that in its 1998 remand, the Board 
stated that a current and comprehensive examination was 
needed in order to properly evaluate veteran's left knee 
disability.  In this case, the RO fulfilled its statutory 
duty to assist the veteran in developing the facts pertinent 
to his claim by ordering such an examination.  38 U.S.C. § 
5107(a); see also Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

In Dusek v. Derwinski, 2 Vet. App. 519 (1992) the Court noted 
that "under VA regulations, it is incumbent upon the veteran 
to submit to VA examinations if he is applying for, or in 
receipt of, compensation."  This Court also noted that "[t]he 
duty to assist is not always a one-way street. If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

It is clear from the evidence in the claims folder that the 
notice of the veteran's scheduled examination was sent to his 
latest address of record in December 1998.  It was the 
address written on a Request for Change of Address form (VA 
Form 572) dated in July 1997.  Subsequent correspondence was 
also sent to that address.  There is no indication that the 
notice to report for examination was returned as 
undeliverable.  In Wamhoff v. Brown, 8 Vet. App. 517 (1996), 
the Court found that notice of a required VA examination 
mailed to the veteran's sole address on file was sufficient 
to trigger the veteran's duty to appear for such examination, 
although the evidence in that case later revealed that the 
veteran did not in fact receive such notification because he 
was not in fact residing at that address.

When a claimant fails to appear for a scheduled reexamination 
pursuant to a claim for an increased rating, 38 C.F.R. § 
3.655(b) dictates that the claim be denied unless the 
appellant has good cause for his failure to appear.  Engelke 
v. Gober, 10 Vet. App. 396 (1997).  Since his failure to 
appear for VA examination the veteran has not communicated 
with the RO.  There is no basis in the record for finding 
good cause for his failure to appear.

In this case, the RO did not rely upon 38 C.F.R. § 3.655 or 
inform the veteran of the provisions of this regulation.  
Consequently, in order to ensure that the veteran has not 
been prejudiced by the RO's failure to apply this regulation, 
the Board will also consider his claim for increase based on 
the evidence of record.

The veteran's service-connected left knee disability has been 
rated as 40 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5261 since an August 1993 rating 
decision.  Arthritis due to trauma that is substantiated by 
X-ray findings is evaluated as degenerative arthritis.  38 
C.F.R. § 4.71a, Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, Code 
5003.

Diagnostic Codes (DC) 5260 and 5261 govern the rating 
criteria with regard to limitation of motion of the knee.  
Pursuant to DC 5260, limitation of flexion of the knee 
warrants a zero percent rating when flexion is limited to 60 
degrees; a 10 percent rating when limited to 45 degrees; a 20 
percent when limited to 30 degrees; and a 30 percent when 
limited to 15 degrees.  Pursuant to DC 5261, limitation of 
extension of the leg warrants a zero percent rating when 
extension is limited to 5 degrees; a 10 percent rating when 
extension is limited to 10 degrees; a 20 percent when limited 
to 15 degrees; 30 percent when limited to 20 degrees; 40 
percent when limited to 30 degrees; and 50 percent when 
limited to 45 degrees.

In terms of flexion, the clinical evidence of records does 
not document such limitation that would warrant a compensable 
evaluation under Diagnostic Code 5260.  The most profound 
limitation of flexion of the left knee was to 90 degrees as 
demonstrated upon 2 examinations in 1994.  

On the other hand, compensable limitation of extension of the 
left knee has been demonstrated, the most profound being 
shown in the August 1993 VA examination when knee extension 
was shown as zero degrees on the right and 22 degrees on the 
left.  It was on the basis of this examination that the RO 
increased the disability evaluation of the veteran's left 
knee from 20 percent to 40 percent in the August 1993 rating 
decision.  The RO reasoned in that decision that the 
extension limitation of 22 degrees was between that required 
for 30 percent and 40 percent under Diagnostic code 5261, and 
provided the veteran with the more favorable benefit.  

The Board notes that while the range of extension of the left 
knee was characterized as "plus 35" in a June 10, 1994, VA 
examination report, it is clearly unlikely that this 
characterization represented limitation of extension to 35 
degrees.  The veteran's own treating orthopedist had 
characterized the veteran's range of left knee extension as 
"full" only two days prior in a June 8, 1994 treatment 
record.  Moreover, full extension was demonstrated upon the 
most recent VA examination in December 1995, albeit with 
discomfort at that full extension level.   

The most profound limitations of left knee motion shown since 
1993 were flexion to 90 degrees and extension to 22.  In 
regard to the consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
and DeLuca v Brown, 6 Vet. App. 321 (1993), as they relate to 
the consideration of functional loss, the assignment of an 
evaluation of 40 percent equates to a loss of 30 degrees of 
flexion, a limitation range that has not been objectively 
demonstrated.  Although the veteran was given an opportunity 
through additional VA examination to objectively demonstrate 
greater functional loss, he failed to appear at the scheduled 
examination.  The Board must conclude that no greater 
functional loss has been or can be demonstrated than that 
contemplated by the 40 percent disability rating.  
Consequently, even considering the functional loss of motion 
due to pain described on several examinations since 1993, at 
no time has the veteran's left knee limitation of motion 
warranted an evaluation greater than 40 percent under either 
DC 5260 or 5261.  DeLuca v Brown, 6 Vet. App. 321 (1993), 
Hicks v. Brown, 8 Vet. App. 417 (1995); and 38 C.F.R. 
§§ 4.40, 4.45.

In July 1997, VA's Office of the General Counsel provided 
additional guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under Diagnostic Code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).

In application of VAOPGCPREC 23-97 to the instant case, since 
the veteran's left knee disorder is now rated under 5261 
based upon the presence of degenerative arthritis and 
limitation of extension, the inverse question is whether a 
separate compensable rating pursuant to Diagnostic Code 5257 
may be warranted for the presence of recurrent subluxation or 
lateral instability.  Under that Diagnostic Code, recurrent 
subluxation or lateral instability warrants a 10 percent 
disability evaluation when slight, a 20 percent rating when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

In that regard, it is noted that neither left knee 
instability nor recurrent subluxation has been clinically 
noted on VA examination or otherwise since the initiation of 
the current claim.  For example, the June 1994 VA examination 
found no ligamentous laxity of the knee nor joint 
instability, while the August 1993 VA examination showed no 
apparent laxity of the cruciate ligaments of the joint.  
Given the fact that even slight recurrent subluxation or 
lateral instability have not been shown, the veteran's left 
knee disability does not warrant a separate compensable 
evaluation under Diagnostic Code 5257.

Further, although Diagnostic Code 5256 and Diagnostic Code 
5262 provide disability evaluations in excess of 30 percent, 
the Board finds that these Diagnostic Codes are not for 
application in such cases where ankylosis and/or nonunion of 
the tibia and fibula, are not shown, as in the instant case.

In conclusion, the Board has considered all of the applicable 
evidence relating to the veteran's left knee disability, and 
has considered all applicable Diagnostic Codes, and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, the holding in 
DeLuca v Brown, 6 Vet. App. 321 (1993), and VAOPGCPREC 23-97 
(July 1, 1997).  Based upon that review, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim, and that a rating in excess of 40 percent is not 
warranted for the veteran's left knee disorder.



ORDER

Entitlement to an evaluation greater than 40 percent for the 
service-connected left knee disability is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

